Case 3:20-cv-01156-SPM Document 1-7 Filed 10/30/20 Page 1 of 6 Page ID #95




                          Exhibit 7
   Case 3:20-cv-01156-SPM Document 1-7 Filed 10/30/20 Page 2 of 6 Page ID #96

~----=-~=~------D-E_P_~_T_ME_NT                                          __ O_F_HE_AL_m_AND_.
                                                                                       __ HUMAN_.
                                                                                           ___ S_ER_
                                                                                                  ...        VI-C_E_s"'"·----------------
                                                                     FOOD AND DRUG ADMINIS1RATION
  DISlRICT ADDRESS AND PHONE NUMBER                                                                       DATE(S) OF INSPECTION

  250 Marquette      Avenue,    Suite  600                                                                02/14/2013              - 04/03/2013*
                                                                                                          FEINUMBER
  Minneapolis,      MN 55401
   (612) 334-4100        Fax: (612) 334-4134                                                              2182207
  Industry     Information:     www.fda.gov/oc/industry
  ~E   ANOTTTI.EOF INDIVIDUAL TO WHOMREPORTISSUED

   TO:        Omar S.          Ishrak,          Chairman           and   Chief   Executive          Officer
  FIRM NAME                                                                        STREET ADDRESS

  Medtronic             Neurornodulation                                           7000 Central              Ave NE
  CITY, STATE, ZIP CODE, COUNTR'f                                                  TYPE ESTABUSHMENT INSPECTED

  Minneapolis,                MN 55432-3568                                        Medical          Device        Manufacturer

  This document lists observations made by the FDA representative(s) during the inspection of your facility. They are inspectional
  observations, and do not_represent a final Agency determination regarding your compliance. If you have an objection regarding an
 -ob~rvation, or have implemented, or plan to implement, corrective action in response to an observation, you may discuss the objection or
  action with the FDA representative(s) during the inspection or submit this information to FDA at the address above. If you have any
  questions, please contact FDA at the phone number and address above.



  The observations noted in this Form FDA-483 are not an exhaustive listing of objectionable conditions. Under the law, your
 firm is responsible for conducting internal self-audits to identify and correct arryand all violations of the quality system
  requirements.


  DURINGAN INSPECTIONOF YOUR FIRM WE OBSERVED:


  OBSERVATION 1

  Products that do not conform to specifications are not adequately controlled.

  Specifically,

  A) Your firm distributed nonconforming SC catheters, and failures due to the nonconforming products have resulted in
  serious adverse events. From September 10, 2012 to March 25, 2013, approximately-                                       SC catheters that do not confirm
  to the current product specifications have been distributed. Regulatory approval was received for Supplement -136to PMA
 P860004 on December 15, 2011 to change the design of SC Catheter models 8709SC, 8731 SC, 8596SC, and 8578 to mitigate
  a known field issue associated with CAPA 1507- SC Catheter Occlusion. This design change was implemented via ECO 12-
  00985, dated March 6, 2012, and the new revisions of Catheter models were released to the field in September 2012.
 However, the previous SC catheter models which do not conform to the current design have continued to be distributed and
 have attributed to 60 complaints of catheter occlusion since September 2012.


 B) Your firm distributed approximately-                           lead kits containing nonconforming lead caps to the field from 19 NOV 2012
 to 29 JAN 2013. On 31 OCT 2012 and 19 NOV 2012, your firm performed testing on the DBS lead cap that showed the




 -                                                                                                                                mm,
 (b) (4)                             ,                                             The product specification contains                        requirement ofllll




 Per your procedure "QMS1340 TLPEscalating Quality Is$ues and Handling Nonconformances" ver. 9 .0 dated 1/11/12, vv:hen
                               EMPLOYEE(S)SIGNAlURE                                                  ,_       d       ~             .. )        DATE ISSUED



  SEE REVERSE
                                Jessica L. Johnson,                    Investigatot~                              ·   '2:7"
                                                                                                                          t ',.-vf"'-/   ~03
  OF THIS PAGE
                                Susan M. Matthias,                   Investigator                                 f   1~ 11[:     -     /J
                                                                                               ..~            NlfflvU6a                -if.
 FORM FDA 483 (09/08)                    PREVIOUS EDmON OBSOIEIE             INSPECTIONAL OBSERVATIONS                                            PAGE I OF5PAGES
 Case 3:20-cv-01156-SPM Document 1-7 Filed 10/30/20 Page 3 of 6 Page ID #97

                                                      DEPAR1MENTOF ru.,ALTii ~l} HUMANSERVICES
                                                             FOODANDDRUGADMJNISTRATION
OIS1RJCT ADDRESS AND PHONE NUMBER                                                                           DATE($) OF fNSPECTlON

250 Marquette       Avenue,   Suite  600                                                                    02/14/2013              - 04/03/2013*
                                                                                                            FEINUMBER
Minneapolis,       MN 55401
 (612) 334-4100        Fax: (612) 334-4134                                                                  2182207
Industry     Information:     www.fda.gov/oc/industry
NAME ANO TITLE OF INDIVIDUALTO \MiOM REPORTISSUED                     -

 TO:       Omar S.           Ishrak,        Chairman          and     Chief    Executive             Officer
FIRMNAME                                                                            STREET ADDRESS

Medtronic             Neuromodulation                                               7000        Central       Ave NE
CITY. STATE, ZIP CODE, COUNTilY                                                     TYPE ESTABllSHMEITT INSPECTED

Minneapolis,                 MN 55432-3568                                          Medical          Device         Manufacturer

a product nonconformance is confirmed, the product is to be segregated and place on hold. If the product has been
distnbuted, the risk assessment decision must be documented within 30 days. The Risk Assessment for DBS Lead CAP
(b) (4)                                Issue (GCAPA 145631) was not completed until 28 JAN 2013.

In addition, your procedure also requrres an approved product deviation to distribute nonconforming product. A product
deviation for the nonconforming DBS lead kits was not authorized until 07 FEB 2013.




OBSERVATION 2

Procedures for corrective and preventive action have not been adequately established.

Specifically,

(A) Actions needed to correct and prevent recurrence of a quality problem were identified but not implemented. For
example,


             (i)          Feedthrough CAP A number 10594 identified actions on 02 APR 2008 via NDHFl 148-98756- "Feed
                          Through Shorting,                               Effectiveness Report" to correct and prevent recurrence of
                          feedthrough shorting resulting in motor stalls in the SynchroMed II infusion pump. The recommended
                          action of                                                                       has not been implemented. Since April 2008,
                          at least 298 serious adverse events have resulted from feedthrough shorting.


             (ii)         CAPA 110407 (b) (4)                                                   identified an action within the 21 JUN 2012 Risk
                          Evaluation Board meeting minutes. The recommended action was(b) (4)
                                                                                                          . The NLT did not approve the
                          recommendation and delayed any action until the I-IHA was completed tii"9R~ i:e~         during this ,,1,,__I
                                                          .                                                             ·               i
                                                                                                                                  7fl'J,•   "'/VI!, ~ 'fl
                          inspection. Since June 2012, at least 37 serious adverse events have been "possibly" related to thetG>iQI
                         -CAPA.




SEE REVERSE
OF THIS PAGE
                              EMPLOYEE(S)SIGNATIJRE

                              Jessica L. Johnson,
                              Susan M. Matthias,
                                                                     Investigator
                                                                    Investigat<?r
                                                                                            .

                                                                                                OJ
                                                                                                (}
                                                                                                     t
(B) The Health Hazard Assessments for high priority CAP As with the highest patient severity of death were not completed


                                                                                                           V-
                                                                                                               1-/.!3/13

                                                                                                                        4 ("'!:;( / 3, ..
                                                                                                                                                DATE ISSUED




                                                                                                                                                04/03/2013           ·


FORM FDA 483 (09/0$)                 PREVIOUSEDITlONOBSOLE'l'E            INSPECTIONALOBSERVATIONS                                                PAGE ZOF 5 PAGES
 Case 3:20-cv-01156-SPM Document 1-7 Filed 10/30/20 Page 4 of 6 Page ID #98

                                                       DEPARrMENl OF HEALTHAND HU.MANSERVICES
                                                                    FOOD AND DRUG ADMINISTRATION
 DISTRICTADDRE$S AND PHONE NUMBER                                                                         DATE(S)OF IN6PECTION

250 Marquette       Avenµe,   Suite  600                                                                  02/14/2013             - 04/03/2013*
                                                                                                          FBNUMBER
Minneapolis,       MN 55401
 (612) 334-4100        Fax: (612) 334-4134                                                                2182207
Industry     Information:     www.fda.gov/oc/industry
NAME AND TITLE OF INDIVIDUALTO WHOM REPORTISSUED

 TO:        Omar       s.     Ishrak,        Chairman             and   Chief   Executive            Officer
FIRM NAME                                                                            STREETADDRESS

Medtronic            Neuromodulation                                                 7000    Central           Ave NE
CITY, STAlE, ZIP CODE, COUNTRY                                                       TYPE ESTABLISHMENT
                                                                                                      INSPECTED

Minneapolis,                 MN 55432-3568                                           Medical         Device       Manufacturer

in a timely fashion. Your procedure, QMS1002 TLP Corrective and Preventive Actions requires an HHA for any high
priority CAP A with a patient risk. For example: .


            (i)             "CAPA 110407 (b) (4)                                               "was opened on 01 NOV 2011. The HHA for this
                            CAP A was not completed until 11 MAR 13 ( during this inspection.)


            (ii)            "CAP A 132952 (b) (4)                                                      was opened 26 June 2012. The BRA was
                            completed on 01 FEB 13.




( C) Health Hazard Assessments have not been updated after CAP A effectiveness monitoring signaled an increase in the rate
ofoccurrence as evidenced by CAP As 3064, 7685, and 1507. QMSW114505 "CAPA Monitoring" states, "Update Health
Hazard Analysis document MEDN-0255, if required by identification of a new hazard / harm and or an in~ease in severity or
occurrence defined by a change in color on the Risk Index table."


            (i)         In February 2011, your firm detected a signal in the CAPA 1507 monitor showing .(b)(4)
                        The 13 FEB 2012 High Priority CAPA Board recommended that the HHA for CAPA 1507 "SC Catheter
                            Occlusion" be updated. The HHA has not been updated since September 2008. At least 300 complaints for
                        this CAP A have been received since the HHA was last updated.


            (ii)        In February 2012, a signal was detected in the CAPA3064 monitor showing a (b) (4)                                            . The
                            signal investigation was not completed until February 2013, _andthe BRA has not been updated since
                        March 2009. At least 140 complaints forth.is CAPA have been received since the HHA was last updated.


            (iii)       In February 2011, your firm opened a CAP A monitor for CAP A 7685 (b) (4)                                       . In December
                        2011, a decision was made to update the HHA for CAP A 7685; however, the HHA has not been updated
                        since September 2010. At least 40 complaints for this CAP A have been received since the HHA was last
                        updated.

                              EMPLOYEE(S) SlGNAl'URE                                                                                       DATE ISSUED

                              Jessica L. Johnson,                     Investigator
SEE REVERSE
                              Susan M. Matthias,                    Investigator                                                            04/03/2013
OF THIS PAGE

FORM FDA 483 (09Xl8)                  ffiEVIOUSEDIDON OBSOLE'IB             INSPECTIONALOBSERVATIONS                                         PAGE30FSPAGES
 Case 3:20-cv-01156-SPM Document 1-7 Filed 10/30/20 Page 5 of 6 Page ID #99


                                                      DEPARTMENTOF l:lEALTHAND HUMANSERVICES
                                                                 FOODAND DRUGADMINISTRATION
DISTRICT ADORE'SSAND PHONE NUMBER                                                                         OATE(S)OF INSPECTION

250 Marquette       Avenue,   Suite   600                                                                 02/14/2013             - 04/03/2013*
                                                                                                          FEINUMBER
Minneapolis,       MN 55401
 (612) 334-4100        Fax: (612) 334-4134                                                                2182207
Industry     Information:     www.fda.gov/oc/industry
NAME AND TITlE OF INDIVIDUALTO WHOM REPORT ISSUED

 TO:        Omar S.          Ishrak,         Chairman          and Chief        Executive          Officer
FIRM NAME                                                                         STREETADD!!ESS

Medtronic             Neuromodulation                                            ! 7000     Central          Ave NE
CITY, STATE, ZlP CODE. COUNlRY                                                    TYPE ESTABLISHMENTIl',ISPECTED

Minneapolis,                MN 55432-3568                                         Medical          Device          Manufacturer



(D) Your firm did not perform a complaint search for CAPA 110407- (b) (4)                                                                 from December
2011 until our request during this inspection. Your procedure, QMS 1861, Corrective and Preventive Action (CAP A)
Procedure, versions 11.0 and 12.0 states, "NOTE: The first PE search must take place within 90 days after the CAP A Start
Date ... an additional PE search must be perfonned at least every 90 days during the investigation phase and documented in
the CAP A record."




OBSERVATION 3

Design verification does not confirm that design output meets design input requirements.

Specifically, design verification testing was never performed on the DBS lead cap to verify that the [mJQ
requirement was met. A total of 103 complaints including l l serious adverse events have been reported since the lead cap
was released in May 2006.



OBSERvA·noN 4

Procedures for design change have not been adequately established.

Specifically, testing was not performed to verify that a design change did not adversely affect the product. Your firm
                                                                       .    .                                           -"·•

changed                                                           on the DBS lead extensions and lead caps from                  a[O)IQ      toa[G)mJI
                     in January 201 l. Seventy-five of the 103 complaints regarding connector block twisting and subsequent DBS
lead damage have been reported since the release of the                                            in February 2011 .




                             EMP!.OYEE(S) SIGNATURE                                                                                              ISSUED

                             Jessica L. Johnson,                   Investigator
SEE REVERSE                                                                                                                                               13
                             Susan M. Matthias,                  Investigator
OF THIS PAGE

FORM FDA 4113(@/0&)                  PREVIOUSEDITTONOBSOIEIE               INSPECTIONALOBSERVATIONS                                          PAGE4.0FSPAGES
             Case 3:20-cv-01156-SPM Document 1-7 Filed 10/30/20 Page 6 of 6 Page ID #100
I   -



        ·'                                                      DEPAih MEN 1 Or iiEAL 1 ti 'ANV HUMAN SERvlC-r;S
                                                                        FOODAND DRUGADMINISTRATION
             DISTRICTADDRESSAND PHON!aNUMBER                                                                    DATE{S)OF INSPECTION

             250-Marquette       Avenue,     Suite    600                                                       02/14/2013             - 04/03/2013*
                                                                                                                FEINUMBER
             Minneapolis,      .MN 55401
              (612) 334-4100        Fax:'(612)     334-4134                                                     2182207
             Industry     Information:       www.fda.gov/oc/industry
             NAME ANDTITLE OF INDIVIDUALTO \MiOM REPORTISSUED

             TO:       Omar S.        Ishrak,        Chairman           and Chief    Executive             Officer
         FIRMNAME                                                                          STREETADDRESS

         Medtronic                Neuromodulation                                          7000    Central          Ave NE
         CITY, STATE,ZIP COOE,CCUNTRY                                                      TYPEESTABI.ISHMENT
                                                                                                            INSPECTED

         Minneapolis,                 MN     55432-3568                                    Medical         Device    Manufacturer




                              9#f>l/~/f}
                           -'J,
                                                                        Observation Annotations  11.\'I)"I/a/13
                                                                                           "3 ~~ f#/'17
                                                                                                                        ~
         Observation/:               Promisedto correct                                    ObservationJ:         Promisedto correct
         Observation};               Promisedto correct.

                          /./ ~11;.t/3/,J        h1J
                                              .QAr-'~,
         * DATES OF INSPECTION:
         02/14/2013(Thu), 02/15/2013(Fri), 02/19/2013(Tue), 02/20/2013(Wed), 02/22/2013(Fri), 02/25/2013(Mon), 02/26/2013(Tue),
         02/28/2013(Thu), 03/01/2013(Fri), 03/04/2013(Mon), 03/07/2013(Thu), 03/ll/2013(Mon), 03/13/2013(Wed), 03/14/2013(Thu),
         03/2I/20l3(Thu), 03/26/2013(Tue), 03/28/2013(Thu), 04/03/2013(Wed)




         SEE REVERSE
         OF THIS PAGE
                                      EMPLOYEE($) SIGNATURE


                                       Jessica L. Joh?son,
                                       Susan M. Matthias,
                                                                          .            .
                                                                            Inves~igator
                                                                          !nvestigator
                                                                                                  ro/11
                                                                                                   ·
                                                                                                                            '»0f',V        'i/o/1
                                                                                                                                               ) DATEISSUEO



                                                                                                                                                 04/03/2013


         FORMFDA483 (09"""                    PREVIOUSEDmON O!ISOUITE            INSPECTIONALOBSERVATIONS                                          PAGE 5 OF 5 PAGES
